United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.B., Appellant
and
DEPARTMENT OF THE NAVY,
COMMANDER NAVAL AIR FORCE
RESERVE, Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1750
Issued: April 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 25, 2006 appellant filed a timely appeal from the March 6 and June 29, 2006
merit decisions of the Office of Workers’ Compensation Programs denying his claim for a
recurrence of her January 7, 2004 employment injury commencing on April 26, 2005. Under
20 C.F.R. §§ 501.2(c) and 501.3(d)(2) the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established a recurrence of disability on or about April 26,
2005 causally related to his accepted work injury of January 7, 2004.
FACTUAL HISTORY
On January 14, 2004 appellant, then a 57-year-old housing management assistant, filed a
traumatic injury claim alleging that on January 7, 2004, while driving, he miscalculated making a
right turn and hit the curb and an electrical metal post, thereby bumping his head and causing
swelling on his right temple and right cheek in addition to a minor headache and neck pain.

On January 9, 2006 appellant filed a claim alleging a recurrence of his January 7, 2004
injury on April 26, 2005. Specifically, he alleged that since his injury, he had missed
approximately 15 to 28 days of work due to chronic neck stiffness and pain. Appellant alleged,
“My injury is reoccurring and neck and shoulder motion is constantly limited.” He indicated that
he takes ibuprofen for the pain.
By letter dated February 6, 2006, the Office requested further information. In response,
appellant submitted an accounting of some of the leave he took from June 20 to
December 28, 2005. He further submitted leave request forms for time missed between
January 30 and February 10, 2006.
In a medical report dated January 26, 2006, Dr. Eugene Kitts, a chiropractor, discussed
appellant’s x-rays of January 6, 2006 and diagnosed cervical subluxation, cerviothoracic
segmental dysfunction subluxation and unspecified sprain/strain of right shoulder. On
February 3, 2006 Dr. Kitts requested a magnetic resonance imaging (MRI) scan for appellant. In
a note dated February 8, 2006, he certified that appellant could return to regular light-duty work
from January 27 to February 10, 2006, not to exceed 20 hours per week. In physician’s report
forms dated February 1 and March 1 and 17, 2006, Dr. Kitts indicated that he began treating
appellant on January 5, 2006 and checked a box indicating that his January 7, 2004 accident was
the only cause of appellant’s condition. He noted in progress charts that he manipulated cervical
and thoracic subluxations on January 21 and February 1, 8 and 28, 2006. In a progress report
dated February 15, 2006, Dr. Kitts indicated that appellant was currently under therapeutic care,
that his progress had been slow and that his prognosis was guarded.
On February 28, 2006 the Office accepted appellant’s claim for contusion to forehead and
cheek.
By decision dated March 6, 2006, the Office denied appellant’s claim for recurrence.
On March 13, 2006 appellant responded to questions by indicating that he is in receipt of
a 40 percent disability with the Department of Veterans Affairs for cervical C5 and C6
osteophysic changes with disc bulges. He contended that the employment injury of January 7,
2004 aggravated that injury. Appellant further noted that prior to January 7, 2004 he had not
experienced locking of the neck, neck spasms or severe shoulder pain.
In a progress note dated March 17, 2006, Dr. Kitts indicated that appellant’s prognosis
was favorable but that remissions and exacerbations are prevalent.
On March 30, 2006 appellant had an MRI scan of the cervical spine which was
interpreted by Dr. Gary Sato, a Board-certified radiologist, as showing: (1) disc protrusions,
bulges and osteophyte complexes causing central canal narrowing and neural foraminal
narrowing; and (2) very mild marrow heterogeneity possibly due to red marrow reconversion or
artifact. For comparison purposes, appellant also submitted the results of a February 14, 2002
MRI scan. By letter dated April 3, 2006, appellant argued that these two MRI scans, separated
by appellant’s car accident on January 7, 2004 showed a difference.
On April 14, 2006 appellant requested reconsideration. On June 29, 2006 the Office
denied modification of the March 6, 2006 decision.
2

LEGAL PRECEDENT
To establish a recurrence of disability, a claimant must establish that she experienced a
spontaneous material change in the employment-related condition without an intervening injury
or new exposure to the work environment that caused the illness.1 A claimant’s burden of proof
includes the necessity of furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury and supports the conclusion with sound medical rationale.
Where no such rationale is present, the medical evidence is of diminished probative value.2
ANALYSIS
Appellant alleged a recurrence of disability on or about April 26, 2005 causally related to
his accepted injury of contusion to the forehead and cheek as a result of her employment-related
motor vehicle accident of January 7, 2004. However, he has not submitted medical evidence
sufficient to establish that this recurrence occurred. Dr. Kitts, a chiropractor,3 never indicated
that appellant experienced a spontaneous material change in his injury on or about
April 25, 2005. He does not provide a rationalized explanation as to why his treatment was
related to the initial injury that occurred two years before his treatment notes. Appellant
submitted two MRI scans, but neither of these address the causation of his injury. There are no
medical records submitted contemporaneous with the claimed April 25, 2005 recurrence.
Appellant makes several arguments with regard to MRI scans and submitted accountings of the
time he missed from work that he alleges was related to the accepted injury. However, he must
submit medical evidence in support of his claim.
An award of compensation may not be based on surmise, conjecture, speculation or upon
a claimant’s own belief that there is a causal relation between his claimed injury and his
employment.4 To establish a casual relationship, a claimant must submit a physician’s report in
which, the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration as well as findings upon examination of
appellant and his medical history, state whether the employment injury caused or aggravated
appellant’s diagnosed conditions and present medical rationale in support of his opinion.5

1

Philip L. Barnes, 55 ECAB 426 (2004); Carlos A. Marrero, 50 ECAB 117 (1998); 20 C.F.R. § 10.5(x).

2

Mary A. Ceglia, 55 ECAB 626 (2004).

3

Section 8101(2) of the Federal Employees’ Compensation Act provides that the term “physician” includes
chiropractors only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the
Secretary. 5 U.S.C. § 8101(2); see also Merton J. Sills, 39 ECAB 572, 575 (1988). As Dr. Kitts’ notes indicate that
x-rays showed a cervical subluxation and he indicated that he manipulated cervical and thoracic subluxations, the
Board will treat Dr. Kitts as a physician under the Act in this case.
4

Donald W. Long, 41 ECAB 142 (1989).

5

Id.

3

CONCLUSION
The Board finds that appellant has not established a recurrence of disability on or about
April 26, 2005 causally related to his accepted work injury of January 7, 2004.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 29 and March 6, 2006 are affirmed.
Issued: April 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

